DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 23 and 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 23 recites, “a shaft” in line 1.  The shaft is already introduced in claim 1.  There does not appear to be a second shaft.  The claim will be examined as best understood.

Claim 32 recites the limitation "the angle arm" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 11-12, 16-24, 28, 32-34, 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (8,308,413).

Regarding claims 1, 16, 32 and 39, Ford discloses a terminal attachment and method of use for unrolling a sod roll, configured to be used on an excavator jointed arm (60 – two jointed sections as seen in Figure 2.  First section connected near steering wheel, second section connected between first section and connector plate/hydraulic cylinders), comprising:
A connector plate (30) operably connectable to the excavator jointed arm (at 14)
An angle arm (22,24), with one side and a second side, operably attached to the connector plate
A shaft (26) configured to extend from the one side of the angle arm (22,24)
Connecting the sod roller terminal attachment to the excavator jointed arm
Inserting the shaft into a pipe in the sod roll, so as to support the sod roll with the excavator jointed arm
Positioning the sod roll, with the excavator jointed arm, on or near a surface on which the sod roll is to be unrolled
Moving the excavator arm, with the sod roll supported thereon, so as to unroll the sod roll on the surface


Regarding claims 2, 18 and 33, Ford discloses at least one pin connector on the connector plate, configured to be operably connectable to the excavator jointed arm (pivotal connections between the arm and the attachment seen in Figures 1-4).

Regarding claims 3, 19 and 34, the shaft has a length of at least 2’ to 7’ (Figure 1).

Regarding claims 4-5 and 20-21, the angle arm (22,24) is operably attached to the connector plate at about 90° to the connector plate (Figure 3).

Regarding claims 6 and 22, the angle arm is operably attached at or near a side edge or the center of the connector plate (Figure 7).

Regarding claim 23, the method comprises sliding a sod roll on to the shaft.

Regarding claims 7, 24 and 35, the shaft is configured on the angel arm approximately perpendicular to the connector plate (perpendicular to central hub (52) of the connector plate).

Regarding claims 11, 12, 23 and 28, the shaft is attached to a second side of the angle arm and colinear with the top portion of the angle arm.


Regarding claims 17 and 40, the jointed arm can be angled such that the sod can be placed on an incline.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8-10, 13-15, 25-27, 29-31, 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford (8,308,413) in view of Himmelberg (7,464,894).

Regarding claims 8, 9, 13, 14, 25, 26, 29, 30, 36, 37, Ford discloses the invention as described above, but fails to disclose tubular flange caps for maintaining the sod roll on the shaft.  Like Ford, Himmelberg also discloses a sod roll laying attachment.  Unlike Ford, Himmelberg discloses tubular flange caps (42) and a tightening screw (44) to hold the flange cap on the shaft to maintain the sod roll on the shaft.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize flange caps in place of or in addition to the pivotable retaining bar shown in Ford as the use of a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) to ensure that the sod roll remains on the shaft during use.

Regarding claims 10, 15, 27, 31 and 38, the combination fails to specifically disclose if the tightening screw (44) is a set screw or a screw that threads directly into the sod roll shaft.  It would have been an obvious matter of art recognized equivalence to utilize a threaded connection to the shaft, a set screw, a bolt/nut or any other fastening element to hold the tubular flange on the shaft, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by the combination of Ford and Himmelberg.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stirling (4,648,769) could also be considered a “jointed” arm because of the raising arm being pivotally connected to the upright portion of the arm that is mounted to the vehicle and connected to the bottom portion of the hydraulic cylinder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671